      Case 4:20-cv-00232-DPM Document 16 Filed 12/04/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

BENNIE RYBURN, III                                           PLAINTIFF

v.                       No. 4:20-cv-232-DPM

STATE LIFE INSURANCE COMPANY                              DEFENDANT

                             JUDGMENT
     Ryburn' s complaint is dismissed with prejudice.         The Court
retains jurisdiction until 4 January 2020 to enforce the parties'
settlement.



                                 D.P. Marshall Jr.
                                 United States District Judge
